Chapman, J.
The defendant’s lease was “ to hold for the terra f three years from the first day of April 1863, with the privilege of two years in addition, unless the society shall sell said store, in. which case the privilege of two years in addition shall be null and void.” The court are of opinion that by the fair construction of this language, the privilege of the two years was to be void in case of a sale of the store at any time, either before the *208two years should commence, or while they were running. There is no limitation of the time within which the sale spoken of shall take place in order to terminate the privilege.
This construction of the lease supersedes all the questions that have been presented respecting its validity.

Judgment for the plaintiff.